Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
2.	This communication is responsive to the RCE filed on 08/16/2022 following the decision from the Board of Patent Appeal and Interference (mailing date of 06/14/2022).
3.	Claims 20-37 are currently pending in this Office action.

Claim Rejections - 35 USC § 101
4.	Applicant’s arguments regarding the 35 U.S.C. 101 rejection made in the prior Office action are not persuasive.  Despite applicant’s argument (i.e., pages 5-7 of Remarks), the examiner is not persuaded that the claimed invention is patent eligible matter.  The examiner maintains the rejection in view of the decision made by the Board of Patent Appeal and Interference (mailing date of 06/14/2022), in section ANALYSIS2 (i.e. the claims are “directed to” an abstract idea and do not recite an “inventive concept”).  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.  The claims in the court decision and like that of the instant application comprise the limitations related to generic computer components and amount to mere instruction to implement the abstract idea on a computer.  Therefore, the claims were held not to amount to significantly more than the abstract idea.  The further explanation is set forth below:  

5.	Claims 20-37 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite the features of identifying a match between a user and a content of document; modifying a knowledge map; gathering knowledge based on user’s affinity to knowledge; converting the gathered document(s) into meta-documents; and analyzing the meta-document to determine types of gathered document. 
	It should be noted that under the guidance of 2019 PEG, to decide whether a claim is “directed to” an abstract idea, the examiner evaluates whether the claim (1) recites an abstract idea grouping listed in the guidance and (2) fails to integrate the recited abstract idea into a practical application.  If the claim is “directed to” an abstract idea, as noted above, the examiner then determines whether the claim recites an inventive concept.  The 2019 PEG explains that, when making this determination, the examiner should consider whether the additional claim elements add “a specific limitation of combination of limitations that are not well-understood, routine, conventional activity in the field” or “simply append well-understood, routine, conventional activities previously known to the industry.”  
Claims 20 and 29:
Step
Analysis
2A – Prong 1: Judicial Exception Recited?
Yes.  The claim recites the limitations of identifying, using a computer hardware system, a match between a content of a document and an affinity of a user; modifying, based upon the match, a knowledge map, the modified knowledge map being used to obtain searching result for a search string; gather, using the knowledge map and from the one or more data repositories, one or more documents with contents that match the affinity of the user; converting the gathered one or more documents into meta-documents, the meta-documents may include metrics information from the one or more documents; and analyzing the meta-documents to determine types of gathered one or more documents.
The identifying a match limitation, as drafted, is a process that, under its broadest reasonably interpretation, covers performance of the limitation in the mind but for the recitation of “a computer hardware system”, “a computer hardware processor”, or “one or more data repositories” in the claim.  That is, other than reciting “a computer hardware system”, “a computer hardware processor”, or “one or more data repositories” in the claim, nothing in the claim precludes the identifying a match step from practically being performed in the human mind.   For example, the claim encompasses the user manually identifying a match between a content of a document and an affinity of a user.  This limitation is a mental process.
The modifying a knowledge map, the modified knowledge map being used to obtain searching result for a search string limitation, as drafted, is a process that, under its broadest reasonably interpretation, covers performance of the limitation in the mind.  That is nothing in the claim precludes the modifying a knowledge map, the modified knowledge map being used to obtain searching result for a search string step from practically being performed in the human mind.   For example, the claim encompasses the user manually modifying a knowledge map, the modified knowledge map being used to obtain searching result for a search string.  This limitation is a mental process.
The gathering one or more documents with contents that match the affinity of the user limitation, as drafted, is a process that, under its broadest reasonably interpretation, covers performance of the limitation in the mind but for the recitation of “one or more data repositories” in the claim.  That is, other than reciting “one or more data repositories” in the claim, nothing in the claim precludes the gathering one or more documents with contents that match the affinity of the user step from practically being performed in the human mind.   For example, the claim encompasses the user manually gathering one or more documents with contents that match the affinity of the user.  This limitation is a mental process.
The converting the gathered documents into meta-documents limitation, as drafted, is a process that, under its broadest reasonably interpretation, covers performance of the limitation in the mind.  That is nothing in the claim precludes the converting the gathered document into meta-documents step from practically being performed in the human mind.   For example, the claim encompasses the user manually converting the gathered document into meta-documents.  This limitation is a mental process.
The analyzing the meta-documents to determine types of gathered documents limitation, as drafted, is a process that, under its broadest reasonably interpretation, covers performance of the limitation in the mind.  That is nothing in the claim precludes the analyzing the meta-documents to determine types of gathered documents step from practically being performed in the human mind.   For example, the claim encompasses the user manually analyzing the meta-document to determine types of gathered documents.  This limitation is a mental process.
2A - Prong 2: Integrated into a Practical Application?
No.  The claim recites no specific additional elements except that the claim recites “a computer hardware system”, “a computer hardware processor”, or “one or more data repositories” in the claim.  
This generic “a computer hardware system”, “a computer hardware processor”, or “one or more data repositories” recitation is no more than mere instructions to apply to exception using a generic computer component.  Accordingly, this recitation does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim is directed to the abstract idea.
2B: Claim provides an Inventive Concept?
No.  As discussed with respect to Step 2A Prong 2, the recitation of “a computer hardware system”, “a computer hardware processor”, or “one or more data repositories” in the claim amounts to no more than mere instructions to apply the exception using a generic “computer”.  
The same analysis applies here in 2B, i.e., mere instruction to apply an exception using a generic “computer” cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  
Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea.  The claim is ineligible.


	In view of above reasons, claims 21-28 and 30-37 are not in compliance with 35 U.S.C. 101 statutory subject matter.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7.	Claims 20 and 29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Regarding claims 20 and 29, these claims recite the limitation of “modifying, based upon the match, a knowledge map, the modified knowledge map being used to obtain searching result for a search string” (i.e., lines 5-6 of claim 20; and lines 7-8 of claim 29).  However, the specification lacks the description regarding these features.  More specifically, the specification discloses (in paragraph 0141) that “A user may also input one or more search criteria to refine the search for the inputted search string as shown in an operation 704.  The system 600 may perform the search using k-map, and in an operation 706, return the search results including, for example, documents 612, people 614, categories 616, and/or places 616 matching the search string.  Search results corresponding to the search string may be selected, as shown in an operation 708, and affinity of particular persons to the search results may be identified…”  However, it appears that the specification does not discloses that the modified knowledge map is being used to obtain searching result for a search string [emphasis added].  Thus, since there was no support in the original disclosure for the claimed limitation (i.e., the modified knowledge map being used to obtain searching result for a search string), the newly added limitation constitutes new matter.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA M PYO whose telephone number is (571)272-8192. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APU MOFIZ can be reached on 571-272-4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MONICA M PYO/Primary Examiner, Art Unit 2161